Citation Nr: 0735994	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-36 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment or adaptive equipment only.

(The issue of entitlement to reimbursement or payment by the 
Department of Veterans Affairs of the cost of unauthorized 
medical expenses provided at Jane Phillips Medical Center on 
December 28, 2003 will be considered in a separate 
decision.).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal received in October 2005, the 
veteran requested a videoconference hearing before the Board 
in conjunction with his appeal.  Videoconference hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




